Citation Nr: 0403010	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  93-09 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1945.  He died in July 1992, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 decision by the RO in New York, 
New York which denied service connection for the cause of the 
veteran's death.  


REMAND

Initially, the Board notes that the October 1992 rating 
decision which denied service connection for cause of death 
is not of record.  During his lifetime, the veteran's only 
established service-connected disability was dysthymic 
disorder.  The appellant essentially contends that this 
disorder played a contributory role in his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  VA must consider whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's death certificate lists the immediate cause of 
his death as cardiopulmonary arrest due to or as a 
consequence of ischemic cardiomyopathy.

In a June 2003 medical opinion, a VA physician opined as 
follows:  "Given the overwhelming number of accepted 
independent risk factors for cardiac disease that the veteran 
had, it would not appear likely that the veteran's service-
connected depression contributed materially or substantively 
to the development of his heart disease.  ...it is unlikely 
that the veteran's depression was directly responsible for 
the veteran's death."  However, the opinion does not 
indicate whether the veteran's psychiatric disorder 
aggravated the veteran's heart disease as required in Allen 
v. Brown, 7 Vet. App. 439 (1995).

The Board finds that an additional medical opinion is 
necessary to make a decision in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The RO should also attempt to obtain 
private medical records from the veteran's last 
hospitalization at Ellis Hospital, from July 8, 1992 to July 
9, 1992.  38 U.S.C.A. § 5103A(b) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).

2.  The RO should furnish the appellant 
with the appropriate release of 
information forms, and should thereafter 
attempt to obtain copies of private 
medical records pertaining to the 
veteran's hospitalization at Ellis 
Hospital, from July 8, 1992 to July 9, 
1992.

3.  The RO is requested to the extent 
possible to associate a copy of the 
October 1992 rating action with the 
claims folder. 

4.  Thereafter, RO should forward the 
claims folder to a VA cardiologist who 
reviewed the records in June 2003 for an 
addendum (if unavailable to another VA 
cardiologist) in order to obtain a 
medical opinion regarding the effect of 
the veteran's service-connected dysthymic 
disorder upon his non-service-connected 
heart disease.  The physician is again 
asked to review the claims folder.  The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's service-connected 
psychiatric disorder aggravated his non-
service-connected cardiac disorder.  If 
yes, whether the degree of aggravation 
contributed materially or substantially 
to the cause of death.  A complete 
rational for any opinion expressed should 
be included in the addendum.  

5.  The RO should then re-adjudicate the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim is denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


